Citation Nr: 0926285	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back injury, to 
include arthritic changes.

2.  Entitlement to service connection for a neck injury, to 
include arthritic changes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The Veteran had active service from June 1974 until June 1977 
and from September 1990 until September 1992.  The Veteran 
also had service with the Army Reserves and Army Reserve 
National Guard of Mississippi.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In January 2008, the veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.  The Veteran testified before a Decision 
Review Officer at the RO in January 2006.  A copy of that 
hearing transcript is also associated with the claims folder 
and has been reviewed.

The Board previously remanded this case in April 2008 for 
further development.

During the January 2008 Board hearing, the Veteran appeared 
to express disagreement with a rating decision that addressed 
the issue of entitlement to service connection for 
degenerative joint disease/osteoarthritis of the left hip, 
including as due to an undiagnosed illness.  In the April 
2008 Board remand the RO was asked to examine whether the 
Veteran's oral statement at his hearing was a valid Notice of 
Disagreement.  As this issue was referred to the RO for 
appropriate action, it appears that it has not been 
addressed.  It is again REFERRED for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Unfortunately, a remand is again required in this case.  
Although  the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.  

The evidence of record reveals that the Veteran sustained 
injury to his neck, a neck sprain, when he was involved in a 
motor vehicle accident in service in April 1976.  He 
testified at his video conference hearing in January 2008 
that over the years his neck condition has worsened.  An 
April 2005 post service MRI [magnet resonance imaging] of the 
cervical spine showed evidence of myelomalacia.  VA 
examination of the of the cervical spine in April 2005 
revealed chronic neck pain, degenerative joint disease of the 
cervical spine at the level of C3 through C7.  There was also 
evidence of mild myelomalacia noted at the C3 and C4 due to 
bulging disc.

In addition, the evidence of record reveals that the Veteran 
originally hurt his back while in the Reserves in 1982.  A 
June 1982 medical report shows the Veteran was seen with 
complaints of pain in his low back, which resulted four days 
prior after lifting 270 pounds at the gym.  He was seen again 
in 1988 complaining of low back pain.  It was noted that he 
had a history of back trouble.  On examination he reported an 
extreme amount of pain when attempting to touch his toes and 
stated that he has pain while sitting.  It was noted that his 
military occupation was truck driver and he stated that he 
experienced pain while driving and riding over rough 
surfaces.  He was diagnosed with back pain.  Three days hence 
he was seen again with complaints of low back pain and was 
diagnosed with mechanical low back pain.  He was also 
diagnosed in service with low back pain- strain.  In 1991 the 
Veteran's complaints of low back pain yielded a diagnosis of 
probable nephrocalcinosis.  A post-service x-ray in December 
2000 show minimal narrowing at L5-S1.  VA outpatient 
treatment records dated from 2001 to 2005 show intermittent 
complaints, treatment and diagnoses of low back pain.  A 
February 2006 VA treatment report shows the Veteran's 
medications for low back pain was renewed.  

The Veteran is service-connected for a left knee disability.  
At his video conference hearing it was suggested that his 
back disabilities may be connected in some way to his 
service-connected left knee disability.  In a recent 
decision, the Court of Appeals for Veterans Claims (Court) 
held that separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim.  
See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), 
citing Bingham v. Principi, 421 F.3d. 1346, 1349  (Fed. Cir. 
2005).  As such, separate adjudication of the Veteran's 
disability under a separate theory of entitlement, in this 
case, service connection for cervical spine and low back 
disorders on a secondary basis.  Since review of the claims 
folder does not reveal that any action has been taken on the 
claim for service connection on a secondary basis, it must be 
remanded to the RO/AMC for appropriate action.  Proper notice 
of how to substantiate a claim for service connection on a 
secondary basis must also be provided to the Veteran.  

The Veteran's Claims Assistance Act (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim(s).  See 38 U.S.C.A. 
§5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1  Notify the Veteran (1) about the  
information and evidence not of record 
that is necessary to substantiate a 
claim for service connection for 
cervical spine and low back disorders 
on a secondary basis; (2) about the 
information and evidence that VA will 
seek to provide; and (3) about the  
information and evidence that he is 
expected to provide.  

2.  Schedule the Veteran for an 
appropriate VA examination for his 
cervical spine and low back disorders.  
The entire claims file and a copy of 
this remand must be made available to 
the  examiner for review.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should identify all current 
cervical spine and low back disorders, 
including any that might be the result 
of the Veteran's service-connected left 
knee disability.  

With respect to the cervical spine and 
low back disorders, the examiner should 
render an opinion as to whether it is 
at least as likely as not (i.e., a 50 
percent or greater probability) that 
the current disorders were either 
caused by or aggravated by the 
incidents in service and/or the 
service-connected left knee disability.  

The examiner should set forth a 
complete rationale for the conclusions 
reached in the report.  

3.  Finally, readjudicate the Veteran's 
claims on appeal.  If any claim remains 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




